                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JEFFREY NEYLON,                           )
                                          )
                    Plaintiff,            )                 4:17CV3153
                                          )
             v.                           )
                                          )             MEMORANDUM
BNSF RAILWAY CO.,                         )              AND ORDER
                                          )
                    Defendant.            )
                                          )

       Plaintiff Jeffrey Neylon brings this lawsuit under 49 U.S.C. § 20109 of the
Federal Railroad Safety Act (“FRSA”) which, among other things, prohibits railroads
from discriminating against, suspending, or discharging an employee for notifying or
attempting to notify the railroad about a work-related illness or injury. Neylon alleges
that his former employer, Defendant BNSF, terminated his employment for engaging
in protected activity under 49 U.S.C. § 20109(a)(4)—that is, reporting to BNSF an
ankle injury that he speculated occurred while climbing onto a train in the course of
his employment as a BNSF conductor 17 months earlier. (Filing No. 1 at CM/ECF pp.
2-3, 5.) Neylon requests reinstatement, expungement of any BNSF record of
misconduct, compensatory and punitive damages, and costs. (Filing No. 1 at CM/ECF
p. 6.)

                       I. PROCEDURAL BACKGROUND

       This court previously granted Defendant BNSF’s Motion for Summary
Judgment (Filing No. 83) on Neylon’s section 20109(c)(2) medical-treatment claim
and dismissed such claim as abandoned due to Neylon’s failure to address any of
BNSF’s arguments regarding section 20109(c)(2). After a discovery dispute arose
regarding evidence submitted on the Motion for Summary Judgment as to Neylon’s
section 20109(a)(4) injury-reporting claim, giving rise to a Motion for Sanctions, this
court denied BNSF’s Motion for Summary Judgment on the section 20109(a)(4) claim
without prejudice to reassertion following the Magistrate Judge’s ruling on Neylon’s
Motion for Sanctions.1

       After the Magistrate Judge denied the Motion for Sanctions and gave Neylon
time to file a motion to reopen discovery (Filing No. 117) (which Neylon declined to
do), BNSF filed a Motion to Reassert and Submit Defendant’s Motion for Summary
Judgment (Filing No. 118) seeking to reactivate BNSF’s prior Motion for Summary
Judgment (Filing No. 83) along with its accompanying briefs and evidence. In
response, Neylon filed additional evidence (Filing Nos. 120, 121). The court granted
BNSF’s Motion to Reassert and Submit Defendant’s Motion for Summary Judgment
and characterized it as a pending Motion for Summary Judgment on Neylon’s 49
U.S.C. § 20109(a)(4) injury-reporting claim, which is now ripe for resolution.

      1
       Neylon’s Motion for Sanctions primarily asserted “that Defendant failed to
produce two documents that Defendant used (and likely will use again) to support its
motion for summary judgment, specifically (1) Defendant’s Policy for Employee
Performance Accountability (“PEPA policy”) and (2) comparator evidence.” (Filing
No. 117 at CM/ECF p. 2 (Magistrate Judge’s order summarizing Motion for Sanctions
and evidence at issue).) In denying the Neylon’s Motion for Sanctions, the Magistrate
Judge found that:

      Plaintiff had ample time and opportunity to cure any alleged prejudice
      caused by any production delay. . . . Upon receipt of the two documents
      Defendant used to support its motion for summary judgment, Plaintiff
      did not seek to enlarge the discovery period or conduct additional
      discovery. Although Defendant offered to allow further discovery,
      Plaintiff declined to do so. Further, Plaintiff did not seek an extension of
      time to respond to Defendant’s summary judgment motion or request
      leave to conduct additional discovery before responding to the summary
      judgment motion. Rather, over a month after briefing on the summary
      judgment motion was complete, Plaintiff decided to file the instant
      motion, requesting that the Court deny the motion for summary
      judgment filed months earlier.

(Filing No. 117 at CM/ECF pp. 3-4.)
                                           2
                          II. FACTUAL BACKGROUND

      Distilled from the parties’ briefs and the evidence cited therein are the following
undisputed material facts:

Injury-Reporting Regulations, Policies, and Rules

       1.     The Federal Railroad Administration (“FRA”) has enacted regulations
requiring railroads to report injuries. See 49 C.F.R. Part 225.

      2.     As mandated by the FRA, Defendant BNSF has an Internal Control Plan
“to assure the complete and accurate reporting of all accidents, incidents and
occupational illnesses arising from the operation of BNSF Railway Company, in full
compliance with the letter and spirit of FRA’s accident reporting regulations.” (Filing
No. 85-7 at CM/ECF p. 1.)

      3.      The Internal Control Plan provides for discipline, up to dismissal, for any
BNSF management employee who engages in “harassment or intimidation of any
person that is calculated to discourage or prevent such person from receiving proper
medical treatment or from reporting such accident, incident, injury or illness.” (Filing
No. 85-7 at CM/ECF p. 2.)2

      4.     The Internal Control Plan also states that “BNSF Safety Rules require
timely reporting of all injuries and incidents.” (Filing No. 85-7 at CM/ECF p. 5.)

     5.     BNSF also has an Injury Reporting Policy that requires management
employees to accept all injury reports, whether they are verbal or written, and to report


      2
        Neylon’s “objections” (Filing No. 95 at CM/ECF pp. 4-5) to this proposed fact
regarding the lack of management training and plan enforcement do not controvert the
fact that this is the language of the plan.
                                           3
all injuries, even where no medical treatment is required. (Filing No. 85-8 at CM/ECF
p. 1.)

      6.     For non-acute injuries, the Injury Reporting Policy provides that
employees have up to 72 hours to report “muscular aches and pains from ‘routine’
work that do not appear to be serious when they first occur . . . .” (Filing No. 85-8 at
CM/ECF p. 2.)3

         7.    BNSF has multiple company rules that require employees to timely
report work-related injuries, including the General Code of Operating Rules
(“GCOR”) 1.1.3 (employees must “[r]eport by the first means of communication any
. . . personal injuries . . . .”); 1.2.5 (“All cases of personal injury, while on duty or on
company property, must be immediately reported to the proper manager and the
prescribed form completed.”); and 1.2.7 (“Employees must not withhold information,
or fail to give all the facts to those authorized to receive information regarding . . .
personal injuries . . . .”). (Filing No. 85-24; Filing No. 85-27 at CM/ECF p. 1.)

BNSF’s Discipline Policy

     8.    BNSF has a progressive discipline policy known as the Policy for
Employee Performance Accountability (“PEPA”). (Filing No. 85-10.)4



       3
       Again, Neylon’s objections (Filing No. 95 at CM/ECF p. 5) do not controvert
the language of the Injury Reporting Policy.
       4
       Neylon’s objections to proposed material facts regarding the PEPA and
comparator evidence are overruled because the Magistrate Judge found, in the context
of Neylon’s Motion for Sanctions, that to the extent Plaintiff suffered any prejudice
by the alleged late production of this evidence, “Plaintiff had ample time and
opportunity to cure any alleged prejudice,” and he failed to do so. (Filing No. 117 at
CM/ECF p. 3.) Further, Neylon declined the Magistrate Judge’s invitation to file a
motion to re-open discovery with regard to such evidence.
                                             4
       9.    Under the PEPA, rule violations are categorized as Standard Violations,
Serious Violations (“Level-S” violations), and Stand-Alone Dismissible Violations.
(Filing No. 85-10 at CM/ECF pp. 3-4.)

      10.   Under the PEPA, Serious Rule Violations include the following:

      Late reporting of accident or injury. Note: Employees will not be
      disciplined for “late reporting” of muscular-skeletal injuries, as long as
      the injury is reported within 72 hours of the probable triggering event,
      the employee notifies the supervisor before seeking medical attention,
      and the medical attention verifies that the injury was most likely linked
      to the event specified.

(Filing No. 85-10 at CM/ECF p. 5.)

      11. Under the PEPA, an employee’s first Level-S violation results in a
30-day record suspension and a review period of 36 months. (Filing No. 85-10 at
CM/ECF p. 4.)

      12. A second Level-S violation committed within the applicable review
period may result in dismissal. (Filing No. 85-10 at CM/ECF p. 4.)

Neylon’s Training, Experience, and Collective Bargaining Agreement

      13. On February 25, 2002, BNSF hired Neylon as a conductor. (Filing No.
85-11 at CM/ECF p. 1.)

     14. Neylon was trained and tested on GCOR rules. (Filing No. 85-13, Dep.
Neylon at 66:9-10.)

      15. Neylon understood that BNSF’s rules required him to notify his
supervisor immediately if he was hurt at work. (Filing No. 85-13, Dep. Neylon at

                                          5
67:2-12; Filing No. 85-33 at 7:5-20.) Neylon understood that “[i]f I were to have an
acute injury on a specific day, a year and a half later that would be a violation of the
rules if I did not report it.” (Filing No. 96-4, Dep. Neylon at 172:11-14.) Neylon
believes that BNSF “requires you to report acute injuries,” but not “every ache and
pain.” (Id. at 172:20-25.) Neylon does not think BNSF has “ever in any way instructed
[him regarding] what constitutes a reportable injury . . . versus an ache and pain that
[he does] not need to report.” (Id. at 173:11-15.)

       16. Neylon’s employment was governed by a collective bargaining
agreement (“CBA”), which provided employees with “a fair and impartial hearing”
prior to any discharge, suspension, or other discipline. (Filing No. 85-21.) With regard
to the incident at issue, Neylon and his union representative testified they were
provided the rights afforded to Neylon under his CBA. (Filing No. 85-13, Dep.
Neylon at 119:19-121:1, 122:8-16; Filing Nos. 85-16 to 85-30; Filing No. 85-35,
Dep. Trauernicht at 17:1-18:25.)

       17. The CBA ensured that Neylon received timely written notice of the
investigation hearing

      within a reasonable period of time but not to exceed ten (10) days from
      the date of occurrence, or where the occurrence is of a nature not
      immediately known to the employee’s supervisor(s), from the time they
      first have knowledge thereof.

(Filing No. 85-21 (emphasis added).)

       18. In 2005, prior to the injury in question, Neylon reported an off-duty (non-
work-related) injury to BNSF and was not disciplined. (Filing No. 85-13, Dep. Neylon
at 57:4-59:11.)

      19.    Likewise, in 2011 Neylon reported an on-duty (work-related) injury to


                                           6
BNSF and was not disciplined. (Filing No. 85-11 at CM/ECF p. 2; Filing No. 85-13,
Dep. Neylon at 59:12-25, 63:13-22.) Neylon testified that a claim agent handling his
2011 injury told Neylon that all injuries “are . . . kept on record and . . . are
compounded. And multiple . . . injuries could be subject to punishment.” (Filing No.
96-4, Dep. Neylon at 174:20-175:6.) Neylon understood from the agent’s comment
that he “could be disciplined” for reporting injuries. (Id. at 175:7-11.)

      20. Prior to the discipline at issue, on September 26, 2014, Neylon signed a
waiver of formal investigation for a Level-S violation and received a 30-day record
suspension with a three-year review period. (Filing No. 85-11 at CM/ECF p. 2; Filing
No. 85-12; Filing No. 85-13, Dep. Neylon at 54:18-55:19, 56:7-57:3.)

       21. Under the PEPA, Neylon was subject to dismissal if he received another
Level-S violation before his three-year review period expired on September 26, 2017.
(Filing No. 85-10 at CM/ECF p. 4; Filing No. 85-11 at CM/ECF p. 2; Filing No. 85-
12.)

Neylon’s Unreported Work Injury, Symptoms, and Treatment

      22. In June 2015, Neylon was working as a hostler in BNSF’s yard in
Lincoln, Nebraska. (Filing No. 85-13, Dep. Neylon at 95:18-96:12.)

      23. He attempted to step up on a locomotive and felt a pop in his left
Achilles. (Filing No. 85-13, Dep. Neylon at 80:17-20, 81:10-82:4, 83:4-8, 91:3-7,
95:18-25, 96:13-24, 106:4-13, 175:22-176:3.)

       24. He immediately felt sharp pain in his left Achilles that caused him to
kneel down for five to ten seconds. (Filing No. 85-13, Dep. Neylon at 80:20-21,
82:5-22.) Neylon testified that the pain lasted less than a minute, after which he was
able to finish his shift. (Filing No. 96-4, Dep. Neylon at 96:23-97:1.)


                                          7
       25. Despite the immediate pain, Neylon did not report his left Achilles injury
to a BNSF supervisor in June 2015 because he “didn’t think anything was wrong.”
(Filing No. 96-4, Dep. Neylon at 97:19-21.)

       26. By the fall of 2015, Neylon was having intermittent pain, soreness, and
tightness in his left Achilles, but “it would go away.” (Filing No. 85-13, Dep. Neylon
at 79:16-25, 85:19-24, 97:22-99:1, 101:12-15.)

       27. On November 18, 2015, Neylon saw his primary-care physician, Dr.
Sabrina Cerny, for back pain. During the visit, he reported a “previous injury of R
[right] achilles and pain in L [left] achilles.” (Filing No. 86-1 at CM/ECF p. 4; Filing
No. 85-13, Dep. Neylon at 73:5-74:16; Filing No. 85-14, Dep. Cerny at 9:13-10:14,
12:16-13:11.)

      28. During the fall of 2015, Neylon did not report to a BNSF supervisor that
he was having intermittent pain, soreness, and tightness in his left Achilles. (Filing
No. 85-13, Dep. Neylon at 100:10-16.)

        29. By the following year, in September 2016, Neylon was experiencing pain
and swelling daily, and he had developed a lump in his left Achilles that required him
to lie in bed, ice and rest his Achilles, and take ibuprofen. (Filing No. 85-13, Dep.
Neylon at 85:25-86:23, 98:3-100:9.)

      30. Between September and November 4, 2016, Neylon did not report to a
BNSF supervisor that he was experiencing pain and swelling daily or that he had
developed a lump in his left Achilles that required him to lie in bed, ice and rest his
Achilles, and take ibuprofen. (Filing No. 85-13, Dep. Neylon at 100:10-16.)

      31. On November 4, 2016, Neylon again saw Dr. Cerny, to whom he
reported a history of a work-related injury to his left ankle and Achilles:


                                           8
      L ankle pain for over a year - works on the railroad and describes
      boarding a car last year and felt, heard a pop in back of ankle. Reports
      immediate pain but was able to walk. Has been “rolling” his ankle
      multiple times a day due to instability since then. Now feels tenderness
      to light touch at achilles tendon and a “lump” there which seems to have
      developed over time.

(Filing No. 86-1 at CM/ECF p. 2; Filing No. 85-14, Dep. Cerny at 17:11-20:2.)

      32. Dr. Cerny’s physical exam revealed that Neylon’s left Achilles tendon
was thickened distally and demonstrated tenderness to light touch. (Filing No. 85-14,
Dep. Cerny at 20:3-25; Filing No. 86-1 at CM/ECF p. 2.)

       33. Dr. Cerny diagnosed Neylon with “Achilles tendonitis. . . . due to the
lump on the Achilles, suspected previous Achilles tendon disruption. And the lump
is now scarring on the Achilles.” Dr. Cerney testified that a tendon “disruption” is
“typically an acute injury [that] doesn’t cause a lump right away. That’s a . . . chronic,
later-on manifestation of an acute injury . . . .” Dr. Cerny opined that the “disruption”
was “likely” related to the incident where Neylon felt the pop in the back of his ankle
“with recurrent injury after that.” (Filing No. 85-14, Dep. Cerny at 21:1-23; Filing No.
86-1 at CM/ECF p. 2.)

      34. Because this was “a surgical condition,” Dr. Cerny referred Neylon to
orthopedic surgeon Dr. Jason Weber and provided Neylon with a note restricting him
from work until further evaluation by Dr. Weber. (Filing No. 85-14, Dep. Cerny at
21:8-22:14; Filing No. 86-1at CM/ECF pp. 2-3; Filing No. 85-23.)

Neylon’s Late Report and Notice of Investigation Hearing

       35. The same day as his doctor visit, on November 4, 2016, Neylon went to
BNSF and provided Dr. Cerny’s note to Terminal Manager Evan Snyder. They spoke
on the phone later in the day and Neylon said he first noticed something in June 2015

                                            9
when he felt a pop in his left Achilles. (Filing No. 85-13, Dep. Neylon at
104:10-106:20, 109:17-19, 128:18-129:3, 130:3-14.)

      36. November 4, 2016, was the first time Neylon reported an Achilles injury
to a BNSF supervisor. (Filing No. 85-13, Dep. Neylon at 100:10-16.)

      37. Upon receipt of Dr. Cerny’s note, BNSF approved Neylon’s request for
a medical leave of absence from November 4, 2016, through January 2, 2017. (Filing
No. 85-15 at CM/ECF p. 1.)

       38. On November 6, 2016, Neylon spoke by telephone with Terminal
Superintendent Allen Wolfe, who told Neylon to complete a personal-injury report.
(Filing No. 85-13, Dep. Neylon at 107:11-109:19.)

       39. On November 11, 2016, Neylon saw Dr. Weber and reported a history
of sharp left-ankle pain after stepping onto a train engine 18 months earlier and
experiencing intermittent pain that was worse with activity and relieved by rest.
(Filing No. 85-13, Dep. Neylon at 87:16-89:20.)

      40. That same day, Neylon spoke with Superintendent Wolfe who told
Neylon he would be in the office on Monday, November 14, 2016. (Filing No. 85-13,
Dep. Neylon at 109:20-110:15.)

       41. On November 11, 2016, BNSF issued Neylon a notice of investigation
hearing for “the purpose of ascertaining the facts and determining your responsibility,
if any, in connection with your alleged late/non-report and your alleged failure to
comply with instructions issued to you by Terminal Superintendent Allen Wolfe on
November 6, 2016, in which you were instructed to complete the prescribed injury
reporting form.” (Filing No. 85-17 at CM/ECF p. 1.)

      42.    Neylon received the notice of investigation before he completed his

                                          10
personal-injury report. (Filing No. 85-13, Dep. Neylon at 115:4-25; Filing No. 85-17.)

     43. On November 14, 2016, Neylon went to the BNSF Terminal and
completed a personal-injury report. (Filing No. 85-13, Dep. Neylon at 110:16-111:22.)

      44. On Neylon’s personal-injury report, he indicated the injury happened at
work in “June 2015.” Neylon’s responses to various questions on the report were as
follows:


 QUESTIONS ON INJURY REPORT                    NEYLON’S ANSWER ON REPORT
 “Date of Injury”                               “June 2015”
 “If this is an illness or condition rather     “June 2015”
 than an acute injury, when did you first
 notice symptoms?”
 “When were you first treated or                “Nov. 11 2016”
 diagnosed?”
 “Describe fully how injury, illness or         “Stepped up on engine and felt a pop in
 condition occurred:”                           left leg.”


(Filing No. 85-13, Dep. Neylon at 112:24-114:14; Filing No. Ex. 85-25.)

       45. Neylon’s investigation hearing was postponed three times at the request
of his union representative, Ronald Trauernicht. (Filing Nos. 85-18 to 85-20; Filing
No. 85-35, Dep. Trauernicht at 14:23-15:9.)

Neylon’s Investigation Hearing and Dismissal

       46. On January 4, 2017, BNSF held the investigation hearing. (Filing No. 85-
16; Filing No. 85-20.)

                                              11
       47. Assistant Terminal Superintendent Donald Smith was the conducting
officer, Superintendent Wolfe was the company’s witness, and Trauernicht provided
union representation to Neylon. (Filing No. 85-16 at 2:1-3:10, 4:5-17; Filing No. 85-
35, Dep. Trauernicht at 12:12-16.)

       48. Neylon and Trauernicht were allowed to question BNSF’s witness, call
witnesses, offer and object to evidence, and make closing statements. Neylon was
allowed to testify. (Filing No. 85-13, Dep. Neylon at 119:19-121:1, 122:8-16; Filing
No. 85-16; Filing Nos. 85-17 to 85-30; Filing No. 85-35, Dep. Trauernicht at 17:1-9,
18:6-25.) Neylon maintains that this process was not neutral, fair, or independent.
(Filing No. 95 at CM/ECF p. 11.)

       49. During the investigation hearing, Neylon denied reporting a work-related
“injury” on November 4, 2016, and instead contended that he reported a “condition.”
(Filing No. 85-16 at 50:24-57:20, 62:9-63:17, 63:26-64:7, 65:8-16, 73:15-17.)

      50. On January 10, 2017, BNSF granted Neylon an extension of his medical
leave of absence from January 3, 2017, through February 1, 2017. (Filing No. 85-15
at CM/ECF p. 2.)

       51. After reviewing the investigation hearing transcript and exhibits,
Assistant Superintendent Smith believed the evidence showed that Neylon late-
reported an injury by 17 months and did not comply with Superintendent Wolfe’s
instructions to complete a personal-injury report when instructed to do so. (Filing No.
85-1, Decl. D. Smith ¶¶ 5, 7.)5

      5
        Neylon repeatedly objects to Defendant’s proposed facts regarding the
administrative hearing process because it is a “charade, the purpose of which is to
sustain discipline regardless of an employee’s actual responsibility for the alleged
violations.” (Filing No. 95 at CM/ECF p. 11.) This argument does not properly
controvert Defendant’s proposed material facts because BNSF has accurately cited the
declarations of the decision-makers about what they reviewed, their beliefs about what
                                          12
       52. Assistant Superintendent Smith also believed there was evidence to
warrant a separate investigation hearing into whether Neylon was dishonest in his
personal-injury report because “there were contradictions in reporting a specific,
actionable event as an injury that occurred in June 2015 on his personal injury report
and denying that he experienced an injury during his testimony at the formal
investigation.” (Filing No. 85-1, Decl. D. Smith ¶ 5.)

      53. On January 11, 2017, Assistant Superintendent Smith made his discipline
recommendation to BNSF’s Labor Relations Department in Ft. Worth, Texas. (Filing
No. 85-1, Decl. D. Smith ¶ 5.)

       54. Assistant Superintendent Smith recommended Neylon’s dismissal
consistent with the PEPA because his employee transcript showed Neylon was
currently within a review period for a prior Level-S violation at the time he committed
the additional Level-S violations for late-reporting an injury and failing to comply
with instructions. (Filing No. 85-1, Decl. D. Smith ¶ 5.)

       55. Kathleen Maglisceau, BNSF Director of Employee Performance in Labor
Relations, also reviewed the investigation-hearing transcript and exhibits to confirm
that any recommended discipline was supported by sufficient evidence in the record.
(Filing No. 85-2, Decl. K. Maglisceau ¶¶ 1, 7-11.)

       56. On January 13, 2017, Director Maglisceau agreed with the
recommendation of dismissal based on a second Level-S violation for late-reporting
an injury. She did not agree with the recommendation of discipline related to Neylon’s
failure to comply with Superintendent Wolfe’s instructions because the circumstances


rules were violated, and their recommendations and decisions regarding rules
violations and discipline. Neylon’s disagreement with the decision-makers and the
process they followed does not create a factual dispute about what the decision-
makers reviewed, believed, recommended, and decided.
                                          13
reflected in the transcript were unclear. (Filing No. 85-2, Decl. K. Maglisceau ¶¶ 9,
11.)

       57. Director Maglisceau also disagreed with the recommendation that a
separate investigation was warranted to determine whether Neylon was dishonest
when he completed his personal-injury report. (Filing No. 85-2, Decl. K. Maglisceau
¶ 12.)

       58. Janssen Thompson, then General Manager for the Heartland Division,
also reviewed the investigation-hearing transcript and exhibits because he had the
responsibility to make the final determination as to what discipline to impose. (Filing
No. 85-3, Decl. J. Thompson ¶ 6.)

       59. On January 16, 2017, then General Manager Thompson agreed with the
recommendations to dismiss Neylon for a second Level-S violation within a review
period for late-reporting an injury. He did not assess discipline for Neylon’s failure
to comply with Superintendent Wolfe’s instructions to complete a personal-injury
report, and he did not issue a second Notice of Investigation to determine whether
Neylon was dishonest in his personal-injury report. (Filing No. 85-3, Decl. J.
Thompson ¶¶ 6, 10, 11.)

       60. On January 17, 2017, BNSF notified Neylon of his dismissal for late
report/failure to report a personal injury in violation of GCOR 1.1.3, 1.2.5, 1.2.7, and
1.6. In assessing discipline, consideration was given to his discipline record under the
PEPA. (Filing No. 85-31.)6

      6
        I have elected to delete Defendant BNSF’s proposed facts regarding Neylon’s
OSHA proceedings. BNSF argues that OSHA’s findings are relevant to issues of
failure to exhaust administrative remedies and the statute of limitations. However,
BNSF made such arguments only with regard to Neylon’s section 20109(c)(2) claim,
which has been dismissed. (Filing No. 84 at CM/ECF pp. 17-20.) Therefore, the
details of the OSHA proceedings are not relevant here.
                                          14
District Court Complaint and Deposition

       61. On June 30, 2017, Neylon initiated this case in federal court, alleging an
injury-reporting claim under 49 U.S.C. § 20109(a)(4) and a medical-treatment claim
under 49 U.S.C. § 20109(c)(2). (Filing No. 1, Complaint.)

      62. At his May 25, 2018, deposition, Neylon testified that he did not report
a work-related “injury” to BNSF, but he instead reported a “condition.” (Filing No.
85-13, Dep. Neylon at 111:11-17, 113:19-114:22, 127:6-10, 128:1-6, 172:1-6.)

       63. The reason it was important to Neylon that his report not be considered
an injury report was due to his concern of late-reporting after he received the notice
of investigation. (Filing No. 85-13, Dep. Neylon at 114:15-115:18.)

         64. Responding to counsel’s deposition question asking “if BNSF considered
. . . the incident in June of 2015 an injury, [would] reporting it 17 months later . . . be
a violation of the rules,” Neylon testified that “[i]f I were to have an acute injury on
a specific day, a year and a half later that would be a violation of the rules if I did not
report it.” (Filing No. 85-13, Dep. Neylon at 172:7-14.)

      65. Neylon could not identify anyone who claims to have been disciplined
because of an injury. (Filing No. 85-13, Dep. Neylon at 170:19-22.)

Comparators

      66. From 2015 through 2016, BNSF had 40 reported injuries by
Transportation Department employees, including Neylon, in the Nebraska and
Heartland Divisions. (Filing No. 86-2.)7

      7
       As discussed in footnote 4, Neylon’s objections to proposed material facts
regarding BNSF’s comparator evidence are overruled.
                                            15
       67. As of May 1, 2017, of the 40 reported injuries, only nine employees had
received discipline sometime after reporting an injury. (Filing No. 86-2 at pp. 4, 10,
15-16, 22, 32-33, 41, 47, 51, 81.) For seven of those nine employees, the discipline
was not related in any way to the circumstances of the previously reported injury, and
the discipline occurred six to 18 months later. (Filing No. 86-2 at pp. 4, 15-16, 22,
32-33, 41, 47, 51.) For two of the nine employees who were disciplined after reporting
an injury, including Neylon, the discipline was imposed for late-reporting. (Filing No.
86-2 at pp. 10, 81.)8

Decision of Public Law Board No. 7880

       68. Neylon appealed his dismissal to a pubic law board, which issued a
decision reinstating Neylon to service without backpay. Neylon filed this decision
with the court in Plaintiff’s Notice of Supplemental Authority (Filing No. 125-1). The
decision was not accompanied by an affidavit made on personal knowledge, setting
forth facts that would be admissible in evidence, and showing affirmatively that the
affiant was competent to testify to the matters stated, as required by Fed. R. Civ. P.
56(c)(4) and NECivR 7.1(a)(2)(C). Neylon later sought to authenticate the board’s
decision by filing a sworn declaration (Filing No. 129-1) affirming that counsel
obtained the board’s decision from Neylon and that it is a “true and accurate copy.”
However, Neylon’s counsel did not actually attach the decision to the declaration as

      8
         I have not included any of Neylon’s proposed facts (Filing No. 95 at CM/ECF
pp. 17-18) in the court’s recitation of the undisputed material facts because they
generally consist of Neylon’s theory that the railroad industry fosters a retaliatory
culture rather than “pinpoint references to affidavits, pleadings, discovery responses,
deposition testimony (by page and line), or other materials,” NECivR 56.1(b)(1), that
contain specific facts relevant to this particular case showing there is a genuine issue
for trial—that is, facts establishing that the decision-makers in this case intentionally
retaliated against Neylon for engaging in protected activity. The only depositions
Neylon cites for his theory that BNSF gives its supervisors an incentive to discourage
injury-reporting are depositions from other cases in other courts. (Filing Nos. 96-12,
96-13, 96-14.)
                                           16
Exhibit A, as represented in the declaration.9 Consequently, the court may not
consider this purported decision on summary judgment.10 However, the court may
consider the parties’ judicial admission11 that the public law board’s “decision is
dispositive . . . as to reinsatement,” thus foreclosing Neylon’s request for front pay and
leaving at issue only Neylon’s requests for wage loss, emotional-distress damages,
punitive damages, and attorneys’ fees and costs. (Filing No. 127 at CM/ECF p. 4
(Plaintiff); Filing No. 128 at CM/ECF p. 5 (Defendant).)

                           III. STANDARD OF REVIEW


      9
       Even if Neylon’s counsel had attached the decision to the declaration,
counsel’s assertion that he received the decision from Neylon and that it is a “true and
accurate copy” is not adequate to establish that the purported evidence “is that the
proponent claims it is” under Fed. R. Evid. 901(a)—that is, a decision issued by
Public Law Board No. 7880 in Case No. 18 by neutral member Peter R. Meyers, a
named organization member, and a named carrier member on a date certain.
      10
             “To be considered on summary judgment, documents must
             be authenticated by and attached to an affidavit made on
             personal knowledge setting forth such facts as would be
             admissible in evidence. . . .” Stuart v. Gen. Motors Corp.,
             217 F.3d 621, 635-36 n.20 (8th Cir. 2000). The burden of
             authenticating evidence is on the proponent of the evidence.
             Fed. R. Evid. 901(a). “To satisfy the requirement of
             authenticating or identifying an item of evidence, the
             proponent must produce evidence sufficient to support a
             finding that the item is what the proponent claims it is.”
             Fed. R. Evid. 901(a.).

Life Inv’rs Ins. Co. of Am. v. Fed. City Region, Inc., 687 F.3d 1117, 1121-22 (8th Cir.
2012); see also Shanklin v. Fitzgerald, 397 F.3d 596, 602 (8th Cir. 2005) (party’s
“failure to authenticate her submissions precludes consideration of such evidence”).
      11
         Postscript Enterprises v. City of Bridgeton, 905 F.2d 223, 228 (8th Cir. 1990)
(party’s statement in brief and at oral argument was judicial admission that eliminated
necessity for court to consider related arguments).
                                           17
       “Summary judgment is appropriate if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Hess v. Union Pac. R.R. Co., 898 F.3d 852, 856 (8th Cir. 2018) (internal
quotation marks and citations omitted); Fed. R. Civ. P. 56(a). Once the movant
informs the court of the basis for its motion and identifies “the portions of the record
that demonstrate the absence of a genuine issue of material fact, the nonmovant must
respond by submitting evidentiary materials that set out specific facts showing that
there is a genuine issue for trial.” Hess, 898 F.3d at 856 (internal quotation marks and
citations omitted). “The nonmovant must do more than simply show that there is some
metaphysical doubt as to the material facts, and must come forward with specific facts
showing that there is a genuine issue for trial.” Id. (internal quotation marks and
citations omitted).

                                  IV. DISCUSSION

      Section 20109(a)(4) of Title 49 of the United States Code provides in part:

      A railroad carrier . . . or an officer or employee of such a railroad carrier,
      may not discharge, demote, suspend, reprimand, or in any other way
      discriminate against an employee if such discrimination is due, in whole
      or in part, to the employee’s lawful, good faith act done, or perceived by
      the employer to have been done or about to be done . . . . to notify, or
      attempt to notify, the railroad carrier . . . of a work-related personal
      injury or work-related illness of an employee . . . .

Neylon claims that BNSF violated this provision when it terminated his employment
as a direct result of Neylon “reporting his left-ankle injury to BNSF.” (Filing No. 1
at CM/ECF p. 5.)

       To recover on a retaliation claim asserted under 49 U.S.C. § 20109(a)(4), a
plaintiff must first make a prima facie case by showing that “(i) he engaged in a
protected activity; (ii) [BNSF] knew or suspected, actually or constructively, that he

                                           18
engaged in the protected activity; (iii) he suffered an adverse action; and (iv) the
circumstances raise an inference that the protected activity was a contributing factor
in the adverse action.” Hess, 898 F.3d at 857 (internal quotation marks and citation
omitted). The “contributing factor” in the fourth element requires the plaintiff-
employee to prove that the discipline at issue was “at least in part” “intentional
retaliation prompted by the employee engaging in protected activity.” Heim v. BNSF
Ry. Co., 849 F.3d 723, 727 (8th Cir. 2017) (internal quotation marks and citation
omitted); see also Blackorby v. BNSF Ry. Co., 849 F.3d 716, 722 (8th Cir. 2017) (“a
jury must find intentional retaliation prompted, at least in part, by the protected
activity”). If the employee-plaintiff establishes these four elements of his prima facie
case, “then he will prevail unless the carrier demonstrates by clear and convincing
evidence that it would have taken the same unfavorable personnel action in the
absence of the employee’s protected activity.” Foster v. BNSF Ry. Co., 866 F.3d 962,
967 (8th Cir. 2017).

       BNSF moves for summary judgment on Neylon’s claim, arguing that: (1)
Neylon did not engage in a protected activity under this section because he asserts that
he reported a work-related “condition,” not an injury; (2) even if Neylon engaged in
protected activity under this provision, it was not a contributing factor in his dismissal;
(3) regardless of any protected activity, BNSF would have imposed the same
discipline upon Neylon, as demonstrated by the investigation hearing and decision
process, the injury and discipline history of Neylon and similarly-situated coworkers,
and Neylon’s failure to report ongoing symptoms to a BNSF supervisor; and (4)
Neylon cannot state a claim for punitive damages.

A. Protected Activity

       BNSF first argues that Neylon has failed to establish the first element of a
retaliation claim under 49 U.S.C. § 20109(a)(4) because Neylon repeatedly stated in
deposition testimony that he reported a medical “condition”—not an “injury” or
“illness,” as required by the statute. BNSF contends that if Neylon denies reporting

                                            19
an “injury,” then Neylon did not engage in activity protected by the statute.

       It is true that Neylon testified by deposition that he made a conscious decision
to report a “condition” to BNSF rather than an “injury” because if BNSF considered
the June 2015 incident an “injury,” then Neylon reporting it 17 months later violated
BNSF’s late-reporting rules. (Filing No. 85-13, Dep. Neylon at 111:11-17, 113:19-
115:11, 127:6-10, 172:1-14.) Neylon also maintained he was reporting a “condition”
instead of an “injury” in his late-reporting investigatory hearing on January 4, 2017.
(Filing No. 85-16 at CM/ECF pp. 50-57, 63-65, 73.)12

       However, Neylon’s Complaint in this court specifically states that “Neylon
engaged in protected activity by reporting his left-ankle injury to BNSF.” (Filing No.
1 at CM/ECF p. 5 (emphasis added).) The Eighth Circuit Court of Appeals has found
that “even if the post-pleading evidence conflicts with the evidence in the pleadings,
admissions in the pleadings are binding on the parties and may support summary
judgment against the party making such admissions.” Missouri Hous. Dev. Comm’n
v. Brice, 919 F.2d 1306, 1315 (8th Cir. 1990) (admissions contained in answer were
binding even where admitting party later produced evidence contrary to those
admissions; “[a]dmissions in the pleadings . . . are in the nature of judicial admissions
binding upon the parties, unless withdrawn or amended” (internal quotation marks and
citation omitted)); see also L.L. Nelson Enterprises, Inc. v. Cty. of St. Louis, Mo., 673
F.3d 799, 806 (8th Cir. 2012) (“Allegations in a complaint are binding admissions”).

       Therefore, Neylon is bound by his admission in his Complaint that he reported
an “injury” to BNSF, thereby engaging in protected activity within the meaning of 49
U.S.C. § 20109(a)(4), and BNSF’s Motion for Summary Judgment arguing to the


      12
         Neylon’s March 7, 2017, OSHA complaint describes Neylon’s belief that he
did not have an “injury” in June 2015 when he felt a pop in his leg. (Filing No. 85-32
at CM/ECF p. 3.) However, the remainder of the complaint repeatedly refers to
Neylon’s “personal injury” and his reporting thereof.
                                           20
contrary is without merit.13

B. Contributing Factor

      BNSF next argues that Neylon’s injury was not a contributing factor in his
dismissal.

      To determine whether the circumstances raise an inference of retaliatory
      motive in the absence of direct evidence, we consider circumstantial
      evidence such as the temporal proximity between the protected activity
      and the adverse action, indications of pretext such as inconsistent
      application of policies and shifting explanations, antagonism or hostility
      toward protected activity, the relation between the discipline and the
      protected activity, and the presence of intervening events that
      independently justify discharge. We also consider evidence of the
      employer’s nonretaliatory reasons for the adverse action.

Hess v. Union Pac. R.R. Co., 898 F.3d 852, 858 (8th Cir. 2018) (internal quotation
marks and citations omitted).

       Here, no reasonable fact-finder could conclude that BNSF terminated Neylon’s
employment because Neylon reported his injury; rather, the evidence establishes that
BNSF terminated Neylon’s employment because Neylon late-reported his injury in
violation of numerous BNSF employment plans, rules, and policies. Neylon has failed
to submit evidence creating any inference of a retaliatory motive on BNSF’s part or
refuting the following evidence, all of which indicates a lack of such motive:


      13
        No one argues that BNSF did not know or suspect that Neylon engaged in
protected activity or that Neylon’s termination was not an adverse action, which are
the second and third elements of a retaliation claim under 49 U.S.C. § 20109(a)(4).
Because neither party has argued or shown that there is a genuine issue for trial with
regard to these elements, the court will treat these elements as established for purposes
of the pending Motion for Summary Judgment.
                                           21
       P At the time of the events in this case, BNSF had well-established plans, rules,
and policies in place making it clear that termination could occur if an employee
committed a Serious Rule Violation (also known as a Level-S violation)—defined to
include the late-reporting of an injury—during a “review period” for a prior violation.
Specifically, BNSF’s Internal Control Plan, Injury Reporting Policy, multiple General
Operating Rules, and a progressive discipline policy (the “PEPA”) required employees
to immediately report work-related injuries and, for muscular aches and pains that did
not appear serious in the first instance, to report such occurrences within 72 hours.
These plans, policies, and rules provided that late-reporting of such injuries would
subject the employee to a “Serious Rule Violation” and would result in a 30-day
suspension and 36-month review period for the first violation and possible dismissal
if another Serious Rule Violation occurred within the review period. Here, there is no
question that Neylon late-reported his injury during a review period for a prior Serious
Rule Violation which, according to the above plans, rules, and policies, subjected
Neylon to dismissal. Neylon’s deposition testimony establishes that Neylon was well
aware of these rules and their implications. (Filing No. 85-13, Dep. Neylon at
172:7-14 (“[i]f I were to have an acute injury on a specific day, a year and a half later
that would be a violation of the rules if I did not report it”).)

       P As to Neylon and other BNSF employees during the relevant time period,
BNSF did not have a pattern of retaliating against employees for reporting an injury.
In 2005, Neylon reported an off-duty, non-work-related injury to BNSF, and BNSF
did not discipline him. In 2011, Neylon reported an on-duty, work-related injury to
BNSF and was not disciplined. Further, Neylon could not identify anyone who claims
to have been disciplined by BNSF because of an injury. To the contrary, from 2015
through 2016, BNSF logged 40 reported injuries by Transportation Department
employees, including Neylon, in the Nebraska and Heartland Divisions. Of the 40
reported injuries, only nine employees received discipline sometime after reporting
an injury. Seven of those nine employees received discipline that was not related in
any way to the circumstances of the reported injury, and the discipline occurred six

                                           22
to 18 months later. For two of the nine employees who were disciplined after
reporting an injury, including Neylon, the discipline was imposed for late-reporting.

       P Neylon conceded in his deposition that he is not claiming the BNSF
employees involved in deciding whether his employment should be terminated
retaliated against him for reporting a work-related injury. (Filing No. 85-13, Dep.
Neylon at 134:11-140:6 (Neylon testifying that he is not claiming that Jeff Wetta,
Allen Wolfe, Evan Snyder, Janssen Thompson, Kathleen Maglisceau, or Debra
Rademaker retaliated against him for reporting a work-related injury).)14

        P The manner in which BNSF made its termination decision reflected a
deliberative, objective process, not retaliatory animus towards the reporting of a work-
related injury. The three decision-makers involved—Assistant Superintendent Smith,
Director Maglisceau, and General Manager Thompson—all carefully reviewed the
record of the investigation, the exhibits, and the testimony of the witnesses before
making their recommendations and decision. Smith’s recommendation was to find a
violation of rules related to both late-reporting and failure to follow instructions and
to initiate a separate investigation into whether Neylon was dishonest in his personal-
injury report. Maglisceau did not believe the record was clear enough to support a rule
violation for failure to follow instructions or that a separate investigation into whether
Neylon was dishonest in his personal-injury report was warranted. However,
Maglisceau agreed with Neylon’s dismissal for late-reporting. Thompson, the ultimate
decision-maker, agreed with Smith and Maglisceau’s recommendations to dismiss


      14
         As to Donald Smith, the Assistant Terminal Superintendent who conducted
the investigation hearing and forwarded a disciplinary recommendation to Kathleen
Maglisceau and Janssen Thompson, Neylon stated that he “would have no idea”
whether he claims “that Mr. Smith retaliated against [Neylon] for reporting a work-
related injury.” (Filing No. 85-13, Dep. Neylon at 135:2-5.) However, the ultimate
decision-maker was not Smith, but Janssen Thompson, then General Manager for the
Heartland Division, who ultimately decided to terminate Neylon’s employment.
(Filing No. 85-3, Decl. Thompson.)
                                           23
Neylon for a second Serious Rule Violation within a review period for late-reporting
an injury; accordingly, he dismissed Neylon without assessing any discipline for
Neylon’s failure to comply with Superintendent Wolfe’s instructions and without
initiating a second investigation hearing regarding Neylon’s dishonesty in his
personal-injury report.

       # The only marginally relevant evidence of possible animus to which Neylon
points is his deposition testimony that an unnamed claims agent handling his 2011
injury told Neylon that all injuries “are . . . kept on record and . . . are compounded.
And multiple . . . injuries could be subject to punishment.” (Filing No. 96-4, Dep.
Neylon at 174:20-175:6.) This conversation between Neylon and an unknown claims
representative four years before the injury at issue does not constitute evidence that
the decision-makers in Neylon’s specific case intentionally retaliated against him for
engaging in a protected activity. Further, Neylon testified that he was not reluctant to
report injuries after this alleged conversation with the unidentified claims
representative. (Id. at 177:15-17.)

       Neylon has failed to submit evidence creating a genuine issue of material fact
on an essential element of his retaliation claim. As a result, and viewing the evidence
in the light most favorable to Neylon, no reasonable fact-finder could conclude that
the BNSF decision-makers who terminated Neylon’s employment intentionally
retaliated against him for filing his injury report. Therefore, summary judgment in
favor of BNSF is appropriate. Celotex Corp v. Catrett, 477 U.S. 317, 322 (1986)
(summary judgment properly granted “against a party who fails to make a showing
sufficient to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial”); Moody v. St. Charles Cnty.,
23 F.3d 1410, 1412 (8th Cir. 1994) (“In order to withstand the motion for summary
judgment, [the plaintiff] must substantiate his allegations with sufficient probative
evidence that would permit a finding in his favor on more than mere speculation,
conjecture, or fantasy.” (quotations and alterations omitted)).


                                           24
       Because Neylon has failed to establish the elements of his injury-reporting
claim under 49 U.S.C. § 20109 of the Federal Railroad Safety Act, the court need not
consider BNSF’s arguments regarding its affirmative defense and Neylon’s
entitlement to punitive damages. Webb v. Exxon Mobil Corp., 856 F.3d 1150, 1157
(8th Cir. 2017) (declining to consider issue of federal preemption when claims failed
under state law); Beatty v. N. Cent. Companies, Inc., 282 F.3d 602, 605 (8th Cir.
2002) (when defendants were entitled to summary judgment on one ground, court
“need not consider the alternative grounds defendants have urged on appeal”); Azarax,
Inc. v. Syverson, No. CV 16-3228, __ F. Supp. 3d __, 2019 WL 3841777, at *7 (D.
Minn. Aug. 15, 2019) (when summary judgment was granted on one ground, court
“need not consider . . . alternate grounds for granting the motion”); McGraw v.
Wachovia Sec., L.L.C., 756 F. Supp. 2d 1053, 1064 (N.D. Iowa 2010) (if claims were
not timely, court “need not consider any part of the record pertaining to . . . any of the
other issues raised in the parties’ motions”).

      Accordingly,

      IT IS ORDERED:

       1.     Defendant’s Motion for Summary Judgment (Filing No. 118) as to
Plaintiff’s injury-reporting claim under 49 U.S.C. § 20109(a)(4) of the Federal
Railroad Safety Act is granted;

       2.     Pursuant to this court’s previous Memorandum and Order (Filing No.
110) granting Defendant’s Motion for Summary Judgment (Filing No. 83) as to
Plaintiff’s medical-treatment claim under 49 U.S.C. § 20109(c)(2) for the reason that
Plaintiff abandoned such claim, and pursuant to this Memorandum and Order granting
Defendant’s Motion for Summary Judgment (Filing No. 118) as to Plaintiff’s injury-
reporting claim under 49 U.S.C. § 20109(a)(4), judgment shall be entered by separate
document; and


                                           25
        3.    Defendant’s Motion to Strike Plaintiff’s Reply (Filing No. 130) is denied
as moot for the reason that the court did not consider any portion of Plaintiff’s Reply
that strayed from the merits of this case.

      DATED this 4th day of September, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                          26
